Filed:   January 7, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 96-6221
                    (CR-89-391-JFM, CA-95-3272-JFM)



United States of America,

                                                 Plaintiff - Appellee,

           versus

Colbert Toliver,

                                              Defendant - Appellant.




                               O R D E R


     The Court amends its opinion filed October 23, 1996, as

follows:
     On the cover sheet, section 3, line 3 -- the district court's

number is corrected to read "CR-89- 391-JFM."

                                       For the Court - By Direction



                                           /s/ Patricia S. Connor

                                                      Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6221



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

COLBERT TOLIVER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-89-391-JFM, CA-95-3272-JFM)


Submitted:   October 17, 1996             Decided:   October 23, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Colbert Toliver, Appellant Pro Se. Andrea L. Smith, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1994) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. United States v. Toliver, Nos. CR-89-891-
JFM; CA-95-3272-JFM (D. Md. Jan. 8, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                3